Citation Nr: 1760453	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  10-37 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD) prior to November 8, 2012, and in excess of 70 percent since November 8, 2012. 

2. Entitlement to an effective date earlier than November 8, 2012, for a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel

INTRODUCTION

The Veteran served honorably in the United States Army from April 1967 to September 1968.  He served in the Republic of Vietnam and his decorations include the Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009, August 2010, and January 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In October 2016, the Board issued a decision which denied a rating in excess of 50 percent prior to November 8, 2012, but granted a 70 percent rating and TDIU since that date.  The Board also granted special monthly compensation (SMC) for housebound status with the same effective date.  The Board's decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2017, the VA filed, and the Court granted, a Joint Motion for Remand (JMR) on the basis that the Board erred in failing to discuss a March 2016 letter from Appellant's representative, in which the representative did not waive agency of original jurisdiction (AOJ) of certain evidence.  The evidence in question consisted of a June 2015 Compensation & Pension examination report and San Juan VA Medical Center (VAMC) records from June 2014 to June 2015.  The Veteran was not prejudiced by this error as he was awarded (1) a 70 percent rating for PTSD, (2) TDIU, and (3) SMC for housebound status, all with an effective date of November 8, 2012.  









	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1. Prior to November 8, 2012, the Veteran's PTSD was manifested by symptomatology of such severity to result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, but not total social and occupational impairment. 

2. Since November 8, 2012, the record has not revealed symptomatology of such severity as to result in both total occupational and social impairment. 

3. Since September 30, 2008, the Veteran's service-connected disabilities have rendered him unable to obtain and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1. Prior to November 8, 2012, the criteria for establishing entitlement to a 70 percent rating for PTSD, but not higher, were met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2. Since November 8, 2012, the criteria for establishing entitlement to a 100 percent rating for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, DC 9411.

3. Since September 30, 2008, the criteria for an earlier effective date for TDIU were met.  38 U.S.C. § 5110(b)(2) (2012); 38 C.F.R. § 3.400(o) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating for PTSD

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2015).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

The Veteran's PTSD is currently rated as 50 percent disabling under Diagnostic Code 9411 of the General Rating Formula for Mental Disorders (General Formula).  38 C.F.R. § 4.130, which pertains to PTSD. 

Under the General Formula, a 70 percent disability rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

The highest available rating of 100 percent contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The above symptoms are not an exhaustive list, but rather serve as examples of the type and degree of symptoms, or their effects, that would justify the rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3. 

Prior to November 8, 2012, the Veteran's symptoms included depression, anxiety, suspiciousness, irritability, sleep impairment, poor motivation and concentration, difficulty in adapting to stressful circumstances, poor tolerance of people in the street, and inability to establish and maintain effective relationships.  The record also indicates that, between October and November 2008, the Veteran had suicidal ideation, auditory hallucinations, and persecutory delusions.  Otherwise, the Veteran consistently denied suicidal and homicidal ideation, delusions and hallucinations before and after that time period.  

When viewed in a light most favorable to the Veteran, the Board finds that there is sufficient evidence to warrant a 70 percent rating prior to November 8, 2012.  While the Veteran's symptoms were not always consistently reported, the evidence nonetheless suggests that the Veteran suffered significant impairment as a result of his disability, including occupational and social impairment with deficiencies in areas such as family relations and mood.  In fact, as will be discussed in the subsequent section, the Veteran's psychiatric symptomatology was of such severity prior to November 8, 2012, as to result in total occupational impairment.  As such, the Board finds that an evaluation of 70 percent for a service-connected psychiatric disorder is warranted prior to November 8, 2012.  

However, the preponderance of the evidence demonstrates that the highest schedular evaluation of 100 percent is not warranted at any time during the pendency of the claim.  See 38 C.F.R. § 4.130.  As previously noted, the highest rating of 100 percent requires evidence of total occupational and social impairment as a result of psychiatric symptomatology.  See id.  According to a February 2010 VA psychiatric note, the Veteran denied depressive symptoms.  His main concerns were occasional anxiety and at times poor tolerance to people in the streets.  A GAF score of 65 was assigned at this time.  The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The above evidence fails to reflect symptomatology of such severity as to result in total social impairment as of this time.  

According to a September 2010 Social Security Administration (SSA) record, the Veteran did not socialize with family members or neighbors and was socially withdrawn.  Nonetheless, the Veteran was found to be suffering from a mild to moderate condition.  It was specifically noted that his difficulty in maintaining social functioning was only "moderate" in severity.  

According to the April 2013 VA examination report, the Veteran suffered from symptoms that resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks - he was not found to suffer from total occupational and social impairment.  The Veteran was also assigned a GAF score of 55.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Again, the Veteran was not found to suffer from symptoms of such severity as to result in total social impairment.  

A January 2015 VA treatment record also notes symptoms such as avoidance, irritability, explosive behavior, being easily startled, episodes of paranoia, severe sleeping difficulties and worsening helplessness.  While this is certainly evidence of significant impairment, a 70 percent evaluation is meant to compensate a Veteran with occupational and social impairment with deficiencies in most areas.  38 C.F.R. § 4.71a.  A 100 percent evaluation envisions symptoms resulting in total occupational and social impairment - a degree of impairment not established by the evidence of record.  

The June 2015 VA examination report also noted occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  While the Veteran was noted to have a limited social environment stemming from his psychiatric symptomatology, he was not found to have total social impairment and he denied symptoms such as hallucinations or suicidal or homicidal ideation.  His memory was also deemed to be intact, his judgment and insight were good and he was again assigned a GAF score of 55.  Therefore, when viewed in its entirety, the Board finds that the Veteran's symptomatology associated with his service-connected psychiatric disability, throughout the pendency of this claim, does not result in total occupational and social impairment.  As such, the highest available evaluation of 100 percent is not warranted.  

The Board recognizes that the Veteran believes he is entitled to the highest available disability evaluation of 100 percent.  However, the record does not contain medical or lay evidence to demonstrate that the Veteran has suffered from symptomatology of such severity to result in total occupational and social impairment.  While the Veteran has described significant symptoms and impairment, a 70 percent evaluation is meant to compensate a Veteran for such a level of disability.  The Veteran has not provided evidence, nor does the medical evidence of record, support symptomatology of such severity as to warrant the highest schedular evaluation of 100 percent.  

As a final matter, the Board has considered the argument provided by the Veteran's representative.  Namely, it has been argued that the Board's decision is counter to Congressional intent.  In October 2017, it was argued that the Board's reliance on a lack of evidence to support total "social" impairment as a basis for denying a 100 percent rating went against 38 U.S.C. § 1155 ("ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.").  The Board disagrees and does not find this argument to be persuasive.  Congress specifically wrote the pertinent regulation in such a fashion as to require both total social and occupational impairment to receive a 100 percent rating.  Because the preponderance of the evidence is against a finding of total social impairment for the entire period on appeal, a 100 percent rating is not warranted.  The Board finds the Veteran's representative's argument to the contrary to be without merit.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that an evaluation of 70 percent for PTSD, prior to November 8, 2012, is warranted.  See 38 U.S.C. § 5107(b).  In this limited regard, the Veteran's claim is granted.  However, the preponderance of the evidence of record is against the claim of entitlement to a higher evaluation of 100 percent at any time during the pendency of the claim, and this aspect of the claim must be denied.

II. Earlier Effective Date for TDIU

The Veteran was awarded TDIU with an effective date of November 8, 2012.  His representative seeks an earlier effective date for the TDIU award.  The Board is inclined to agree with the request. 

The statutory guidelines for determining the effective date of an award of disability compensation are set forth in 38 U.S.C. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  "Substantially gainful employment" is employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

Where the schedular rating is less than total, a total disability rating may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  Where, as here, there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).  In this case, the Veteran was in receipt of an 80 percent combined total rating as of September 30, 2008: based on combination of 60 percent rating for bronchial asthma, 50 percent rating for PTSD, a 10 percent rating for an amputated right, great toe due to a gunshot wound, and a 10 percent rating for a painful scar on the right, great toe.  Thus, the schedular criteria for TDIU are met.

Lay and medical evidence supports the Veteran's contention that he was unable to obtain or maintain substantially gainful employment since September 30, 2008.  He was last employed in May 2009 as a messenger for a realty company-albeit on a limited basis during the great economic recession of 2008.  He described struggling greatly, both physically and mentally, to maintain his job.  Since filing his claim, the record contains reports of wanting to hurt others, emotional instability, irritability, agitation, problems getting along with others, hypervigilance, avoidance, paranoia, and suicidal ideation.  The Veteran also reported physical limitations due to his amputated toe (e.g., walking, standing) and bronchial asthma.  

Altogether, the Board finds that TDIU is warranted as of September 30, 2008.  The evidence indicates that the combined effects of the Veteran's disabilities, particularly his PTSD and bronchial asthma, significantly impact his judgment, motivation, mood, ability to interact with others, ability to handle stressful work situations, ability to adapt to a work-like setting, ability to work in a physically demanding occupation, and ability to work for long periods of time.  For these reasons, the Board finds it unlikely that the Veteran was able to obtain or maintain substantially gainful employment since September 30, 2008. 


ORDER

The claim of entitlement to a 70 percent rating for PTSD, prior to November 8, 2012, is granted. 

The claim of entitlement to a disability evaluation in excess of 70 percent for PTSD is denied.  

The claim of entitlement to an effective date earlier than November 8, 2012, for TDIU is granted. 



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


